Citation Nr: 1640050	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the May 2008 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective October 15, 2007, the date of receipt of his increased rating claim.  In a July 2008 statement, the Veteran requested VA reconsider the May 2008 rating decision that increased his disability rating.  The RO accepted his July 2008 statement as a new increased rating claim and subsequently issued the June 2009 rating decision that continued the 50 percent rating.  However, the Board finds that the July 2008 request for reconsideration is reasonably construed as a notice of disagreement (NOD) with the May 2008 decision, such that the appeal has been pending since October 2007.  

The Board notes that, in addition to the issue listed on the title page of this decision, the June 2009 rating decision denied entitlement to service connection for erectile dysfunction and hepatitis C.  While the Veteran perfected an appeal as to these issues, (see January 2010 NOD and August 2011 VA Form 9), he subsequently withdrew his appeal as to the erectile dysfunction and hepatitis C claims.  See May 2016 Veteran statement.  Therefore, those claims are no longer on appeal.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  



FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by severe symptoms that have resulted in deficiencies in most areas, including interpersonal relations, thinking, and mood, due to symptoms such as impaired impulse control, suicidal thoughts, disturbances in mood, motivation, and concentration, difficulty adapting to stressful circumstances, and increased difficulty establishing and maintaining effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial rating of 70 percent, but no higher, for PTSD with major depressive disorder have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As noted, the May 2008 rating decision on appeal increased the Veteran's disability rating for PTSD to 50 percent, effective October 15, 2007.  The Veteran has asserted that his PTSD warrants a disability rating higher than 50 percent. 

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

The pertinent evidence of record consists of VA examinations conducted in November 2006, April 2008, March 2009, June 2013, and February 2016, private medical records from, Dr. BRB, including a March 2015 Disability Benefits Questionnaire (DBQ), VA outpatient treatment records dated from 2006 to 2016, and lay statements submitted by the Veteran in support of his claim.  All of the evidence has been reviewed and considered and is overwhelmingly consistent in terms of describing the nature and severity of the Veteran's PTSD throughout the appeal period, as described below.  

The preponderance of the evidence shows the Veteran's PTSD has been manifested by depression, with additional variations in his mood.  Indeed, while the Veteran has variously endorsed being depressed, anxious, paranoid, and irritable, he has also occasionally reported having good days, with his mood described as good and fair, with a normal and full range of affect.  See e.g., VA treatment records dated June 2005, July 2007, February 2012, June 2015; VA examination reports dated March 2009 and June 2013; March 2015 DBQ.  In this regard, the evidence shows the Veteran has responded favorably to medication treatment and individual and group therapy (see e.g., VA treatment records dated June 2005 and March 2011); however, the Veteran's symptoms have persisted throughout the appeal period, as the evidence shows his PTSD has been consistently manifested by chronic sleep impairment with nightmares, flashbacks, daytime fatigue, intrusive thoughts, hypervigilance, and exaggerated startle response.  See VA examination reports; VA treatment records; private treatment records.  

Throughout the appeal period, the Veteran has also consistently reported experiencing irritability and anger, with occasional outbursts.  During the June 2013 VA examination, the Veteran reported occasionally throwing things, and during the February 2016 VA examination, he reported having road rage.  Otherwise, however, he has not reported having episodes of violence, although his irritability has resulted in strained relationships with his wife and step-daughter, as well as difficulty interacting with others.  

Indeed, as for social relationships, the Veteran has consistently endorsed self-isolation, as he reports feeling detached from others and enjoys being alone.  He has stated that he does not have any friends except for other veterans in his therapy group, with whom he feels comfortable.  With respect to other social interests, the Veteran has reported going to church sometimes but, otherwise, goes to the park by himself.  See e.g., VA treatment records dated June 2005 and March 2011; see also VA examination reports.  Despite the foregoing, the Veteran has remained married for more than 20 years and maintained relationships with his mother and siblings, although these relationships have been strained as a result of his PTSD symptoms, particularly his irritability and mood swings.  

In addition to the foregoing, the Veteran has consistently endorsed problems with concentration, decreased motivation, and impairment in recent memory.  While the Veteran's thought process has been normal, without any evidence of cognitive difficulties, he has consistently reported having suicidal thoughts throughout the appeal period.  In this regard, the Veteran has not had any suicide attempts and has consistently denied having an intent or plan, he has reported having occasional suicidal thoughts for years.  See VA examination reports dated November 2006, April 2008, June 2013, and February 2016; see also VA treatment records dated May 2005, June 2005 and March 2008.  During the November 2006 VA examination, he also endorsed having homicidal thoughts, without any intent or plan but has, otherwise, denied homicidal ideation.  During that examination, he also reported having obsessional or ritualistic habits, such as cleaning obsessively, but the preponderance of the evidence shows he has consistently denied obsessive compulsive behavior, as well as no hallucinations or delusions.  

Despite the evidence of the foregoing PTSD symptoms, the Veteran has retained the ability to perform activities of daily living, and his grooming, spatial orientation, and speech have been within normal limits.  His judgement and insight have also been consistently described as fairly good and intact.  See VA examination reports; VA treatment records. 

Based on the foregoing evidence, and after resolving all doubt in favor of the Veteran, the Board finds the preponderance of the evidence supports the grant of an 70 percent rating, but no higher.  Indeed, as described above, the Veteran's fluctuations and disturbances in mood, motivation, and concentration have resulted in difficulty adapting to stressful circumstances such that he isolates and has increased difficulty establishing and maintaining effective relationships.  While his grooming, speech, and judgement have remained within normal limits, the evidence shows that his impaired impulse control and suicidal thoughts have also resulted in severe impairment in his overall functioning.  Therefore, the Board finds the evidence shows that, throughout the appeal period, the Veteran's PTSD symptoms have been severe and of the frequency, severity, and duration to result in deficiencies in most areas, including interpersonal relations, thinking, and mood to more nearly approximate the level of disability contemplated by the 70 percent rating under DC 9411.  

This finding is supported by the majority of the GAF scores assigned throughout the pendency of this appeal which have ranged from 45 to 55, which, at most, are reflective of moderate to severe symptoms.  In this regard, the Board notes the Veteran was assigned a GAF score of 60 on a few occasion but, as noted, it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126.  As discussed above, the psychiatric symptoms shown and the occupational and social impairment caused thereby, more nearly approximated the level of disability contemplated by the 70 percent rating, with deficiencies in most areas.  

A rating higher than 70 percent is not warranted, however, because the Veteran's overall disability picture does not more nearly approximate a total impairment in social and occupational functioning to warrant a 100 percent rating.  Indeed, the preponderance of the evidence does not reflect that, at any point during the appeal period, the Veteran has manifested a gross impairment of thought processes or communication, with persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place at any point during the time period in question.  Moreover, despite the Veteran's severe symptoms, the evidence does not establish that his symptoms resulted in a total social and occupational impairment, as he has maintained personal relationships with his wife and other family members, and other Vietnam veterans, albeit strained or limited, and the preponderance of the evidence does not reflect that his PTSD symptoms would likely caused a total occupational impairment.  See VA examination reports dated November 2006 and June 2013.  

The Board has considered whether a staged rating is appropriate for the Veteran's PTSD.  See Hart, supra.  However, as discussed above, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning a staged rating for such disability is not warranted. 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Indeed, review of the record does not reveal that the Veteran suffers from any psychiatric symptoms that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.  In fact, there is no indication or allegation that the effects of the Veteran's PTSD disability, including combined with his other service-connected disabilities, are not contemplated by the Rating Schedule. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not been attributed to the service-connected PTSD disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact the disability picture of his service-connected PTSD such that the current 70 percent rating is insufficient and an extra-schedular rating is warranted.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, the Veteran reported that he is unable to work as a result of his PTSD symptoms, particularly his inability to stay focused and his slowed thinking.  The Board also acknowledges that the Veteran's irritability may impact his ability to work.  However, the lay and medical evidence of record does not show or suggest that his service-connected PTSD, alone, has rendered him unemployable at any point during the appeal period.  Indeed, despite the Veteran's PTSD symptoms, he has maintained relationships with others, including non-family members, and he has not been shown to have any cognitive difficulties, psychosis, or severe memory problems that would affect his ability to perform some form of employment (including that which would allow for a completely or semi-isolated duties).  Additionally, the physicians who conducted the November 2006 and June 2013 VA examinations noted that, while the Veteran's PTSD symptoms are mild to moderate, they would not likely cause a total occupational impairment or render him unemployable.  

Given the severity of the Veteran's PTSD, the Board notes that it is likely that his disability would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTSD are contemplated by the ratings assigned to this disability.  As such, the evidence does not show that the Veteran is unemployable solely due to his service-connected PTSD disability and further discussion of a TDIU is not necessary.

For the foregoing reasons and bases, the Board finds that, for the entire appeal period, a 70 percent rating, but no higher, for PTSD is warranted.  In making this determination, all doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

A 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


